Title: John Adams to Abigail Adams, 7 September 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris September 7. 1783

This Morning for the first Time, was delivered me the Resolution of Congress of the first of May, that a Commission and Instructions Should be made Out, to Me, Dr. Franklin and Mr. Jay to make a Treaty of Commerce with Great Britain. If this Intelligence had been Sent Us by Barney, who Sailed from Philadelphia a Month after, the 1st of May, and has now been Sailed from hence on his return home above a Month it would have Saved me and others much Anxiety. I am now even at a Loss. It is of great Importance that Such a Treaty Should be well made. The Loan in Holland must be attended to, and when the present one is full, another must be opened, which cannot be done but by me or my Successor. There are other Things too to be done in Europe of great Importance. Mr. Laurens has Leave to go home, and Mr. Dana is gone so that there remain in service only Mr. Franklin Mr. Jay and my self. In these Circumstances I must stay another Winter. I cannot justify going home. But what Shall I do for Want of my Family. By what I hear, I think Congress will give Us all Leave to come home in the Spring. Will you come to me this fall and go home with me in the Spring? If you will, come with my dear Nabby, leaving the two Boys at Mr. Shaws, and the House and Place under the Care of your Father Uncle Quincy or Dr. Tufts, or Mr. Cranch. This Letter may reach you by the first of middle of October, and in November you may embark, and a Passage in November, or all December will be a good Season. You may embark for London, Amsterdam, or any Port of France. On your Arrival, you will find Friends enough. The Moment I hear of it, I will fly with Post Horses to receive you at least, and if the Ballon, Should be carried to such Perfection in the mean time as to give Mankind the safe navigation of the Air, I will fly in one of them at the Rate of thirty Knots an hour. This is my Sincere Wish, although the Expence will be considerable, the Trouble to you great and you will probably have to return with me in the Spring. I am So unhappy without you that I wish you would come at all Events. You must bring with you at least one Maid and one Man servant.
I must however leave it with your Judgment, you know better than I the real Intentions at Philadelphia, and can determine better than I whether it will be more prudent to wait untill the Spring. I am determind to be with you in America or have you with me in Europe, as soon as it can be accomplished consistent with private Prudence and the publick Good. I am told that Congress intend to recall Us all, as soon as a few Affairs are finished. If this should be the Case, all will be well. I shall go home with infinite Pleasure. But it may be longer than you think of, before all their necessary Affairs will be dispatched. The Treaty of Commerce with G. B. must take Time. A Treaty will be wanted with Portugal and Denmark if not with the Emperor and Empress. If you come to Europe this Fall, in my Opinion you will be glad to go home in the Spring. If you come in the spring you will wish to return the next fall. I am sure I shall, but Six months of your Company is worth to me, all the Expences and Trouble of the Voyage.
This Resolution of Congress deserves my Gratitude; it is highly honourable to me, and restores me, my Feelings, which a former Proceeding had taken away. I am now perfectly content to be recalled whenever they think fit, or to Stay in Europe, untill this Business is finished, provided you will come and live with me. We may Spend our Time together in Paris London or the Hague, for 6 or 12 Months as the Public Business may call me and then return to our Cottage, with contented Minds. It would be more agreable to my Inclinations to get home and endeavour to get my self and Children into a Settled Way, but I think it is more necessary for the Publick that I should stay in Europe, untill this Piece of Business is finished. You dont probably know the Circumstances which attended this Proceeding of Congress. They are so honourable to me, that I cannot in Gratitude or Decency refuse.
I must Submit your Voyage to your Discretion and the Advice of your Friends, my most earnest Wishes are to see you but if the Uncertainties are such as to discourage you, I know it will be upon reasonable Considerations and must submit. But if you postpone the Voyage for this Fall, I shall insist on your coming in the Spring, unless there is a certainty of my going home to you. Congress are at such grievous Expences, that I Shall have no other Secretary than my son. He however is a very good one. He writes a good hand very fast, and is very Steady, to his Pen and his Books. Write me by every Ship to Spain France Holland or England, that I may know. You give me more public Intelligence than any body. The only hint in Europe of this Commission was from you to yours forever

John Adams

